Exhibit 10.5 Execution Version CREDIT AGREEMENT dated as of May 28, 2014 among OIL STATES INTERNATIONAL, INC., as the Borrower, THE LENDERS FROM TIME TO TIME PARTY HERETO, WELLS FARGO BANK, N.A., as Administrative Agent, the Swing Line Lender and an Issuing Bank, ROYAL BANK OF CANADA, as Syndication Agent, and COMPASS BANK, as Documentation Agent WELLS FARGO SECURITIES, LLC as Sole Lead Arranger and Sole Bookrunner TABLE OF CONTENTS Page ARTICLE I Definitions 1 Section 1.01 Defined Terms 1 Section 1.02 Terms Generally 24 Section 1.03 [Reserved.] 24 Section 1.04 Classification of Loans and Borrowings 24 Section 1.05 Exchange Rate Calculations 24 Section 1.06 Additional Alternative Currencies 25 ARTICLE II The Credits 25 Section 2.01 Commitments 25 Section 2.02 Loans 26 Section 2.03 Borrowing Procedure 28 Section 2.04 Evidence of Debt; Repaymentof Loans 28 Section 2.05 Fees 29 Section 2.06 Interest on Loans 30 Section 2.07 Default Interest 31 Section 2.08 Alternate Rate of Interest 31 Section 2.09 Termination and Reduction of Commitments 31 Section 2.10 Conversion and Continuation of Borrowings 32 Section 2.11 Optional Prepayment 33 Section 2.12 Mandatory Prepayments 34 Section 2.13 Increased Costs; Capital Requirements 34 Section 2.14 Change in Legality 36 Section 2.15 Breakage Costs 36 Section 2.16 Pro Rata Treatment 37 Section 2.17 Sharing of Setoffs 37 Section 2.18 Payments 38 Section 2.19 Taxes 38 Section 2.20 Assignment of Commitments Under Certain Circumstances; Duty to Mitigate 42 Section 2.21 Letters of Credit 43 Section 2.22 Swing Line Loans 49 Section 2.23 Defaulting Lenders 52 Section 2.24 Increase in Commitments 56 ARTICLE III Representations and Warranties 57 Section 3.01 Organization; Powers 57 Section 3.02 Authorization 57 Section 3.03 Enforceability 58 Section 3.04 Governmental Approvals 58 Section 3.05 Financial Statements 58 Section 3.06 No Material Adverse Change 59 Section 3.07 Title to Properties; Possession Under Leases 59 Section 3.08 Subsidiaries 59 -i- TABLE OF CONTENTS (continued) Page Section 3.09 Litigation; Compliance with Laws 59 Section 3.10 Agreements 60 Section 3.11 Federal Reserve Regulations 60 Section 3.12 Investment Company Act 60 Section 3.13 Use of Proceeds 60 Section 3.14 Tax Returns 60 Section 3.15 No Material Misstatements 60 Section 3.16 Employee Benefit Plans 61 Section 3.17 Environmental Matters 61 Section 3.18 Insurance 62 Section 3.19 Security Documents 62 Section 3.20 Intellectual Property 62 Section 3.21 Labor Matters 62 Section 3.22 Solvency 63 Section 3.23 Foreign Assets Control Regulations, Sanctions, etc 63 ARTICLE IV Conditions of Lending 63 Section 4.01 All Credit Events 63 Section 4.02 Initial Funding 64 ARTICLE V Affirmative Covenants 67 Section 5.01 Existence; Businesses and Properties 67 Section 5.02 Insurance 68 Section 5.03 Obligations and Taxes 68 Section 5.04 Financial Statements, Reports, etc 68 Section 5.05 Litigation and Other Notices 70 Section 5.06 Information Regarding Collateral 71 Section 5.07 Maintaining Records; Access to Properties and Inspections 71 Section 5.08 Use of Proceeds 71 Section 5.09 Further Assurances 71 ARTICLE VI Negative Covenants 72 Section 6.01 Indebtedness 73 Section 6.02 Liens 74 Section 6.03 Sale and Lease-Back Transactions 75 Section 6.04 Investments, Loans and Advances 75 Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions 77 Section 6.06 Restricted Payments; Restrictive Agreements 77 Section 6.07 Transactions with Affiliates 78 Section 6.08 Business of the Borrower and Subsidiaries 79 Section 6.09 Other Indebtedness and Agreements 79 Section 6.10 Interest Coverage Ratio 79 Section 6.11 Maximum Leverage Ratio 79 -ii- TABLE OF CONTENTS (continued) Page Section 6.12 Hedging Agreements 79 ARTICLE VII Events of Default 79 Section 7.01 Events of Default 79 Section 7.02 Optional Acceleration of Maturity 81 Section 7.03 Automatic Acceleration of Maturity 82 Section 7.04 Non-exclusivity of Remedies 82 Section 7.05 Application of Proceeds 82 ARTICLE VIII The Administrative Agent, the Issuing Banks and the Swing Line Lenders 84 Section 8.01 Appointment and Authority 84 Section 8.02 Rights as a Lender 84 Section 8.03 Exculpatory Provisions 84 Section 8.04 Reliance by the Administrative Agent, the Issuing Banks and the Swing Line Lenders 85 Section 8.05 Delegation of Duties 86 Section 8.06 Resignation of the Administrative Agent or a Swing Line Lender 86 Section 8.07 Non-Reliance on Administrative Agent and Other Lenders; Certain Acknowledgments 87 Section 8.08 Indemnification 87 Section 8.09 Collateral and Guaranty Matters 88 Section 8.10 No Other Duties, etc 90 Section 8.11 Administrative Agent May File Proofs of Claim 90 ARTICLE IX Miscellaneous 90 Section 9.01 Notices 90 Section 9.02 Survival of Agreement 92 Section 9.03 Binding Effect 93 Section 9.04 Successors and Assigns 93 Section 9.05 Expenses; Indemnity 98 Section 9.06 Right of Setoff Section 9.07 Applicable Law Section 9.08 Waivers; Amendment Section 9.09 Interest Rate Limitation Section 9.10 Entire Agreement Section 9.11 WAIVER OF JURY TRIAL Section 9.12 Severability Section 9.13 Counterparts Section 9.14 Headings Section 9.15 Jurisdiction; Consent to Service of Process Section 9.16 Confidentiality Section 9.17 Judgment Currency -iii- TABLE OF CONTENTS (continued) Page Section 9.18 Exculpation Provisions Section 9.19 Payments Set Aside Section 9.20 Termination Section 9.21 Patriot Act Notice Section 9.22 Keepwell -iv- Schedule 1.01(a) Rolled Letters of Credit Schedule 1.01(b) Guarantors Schedule 2.01 Lenders and Commitments Schedule 3.08 Subsidiaries Schedule 3.09 Litigation Schedule 3.16(a) Unfunded Plans Schedule 3.17 Environmental Matters Schedule 3.19 Loan Parties and Filing Offices Schedule 6.01 Outstanding Indebtedness on Effective Date Schedule 6.02 Liens Existing on Effective Date Schedule 6.04 Existing Investments Exhibit A [Reserved] Exhibit B Form of Assignment and Acceptance Exhibit C-1 Form of Borrowing Request Exhibit C-2 Form of Swing Line Borrowing Request Exhibit D [Reserved] Exhibit E Form of Pledge Agreement Exhibit F Form of Security Agreement Exhibit G Form of Guarantee Agreement Exhibit H Form of Opinion of Simpson Thacher & Bartlett LLP Exhibit I Form of Compliance Certificate Exhibit J [Reserved] Exhibit K-1 Form of U.S. Tax Compliance Certificate Exhibit K-2 Form of U.S. Tax Compliance Certificate Exhibit K-3 Form of U.S. Tax Compliance Certificate Exhibit K-4 Form of U.S. Tax Compliance Certificate -v- THIS CREDIT AGREEMENT dated as of May 28, 2014, is among OIL STATES INTERNATIONAL, INC., a Delaware corporation (the “ Borrower ”), the Lenders (as defined in ArticleI), and WELLS FARGO BANK, N.A. (“ Wells Fargo ”), as administrative agent (in such capacity, the “ Administrative Agent ”) for the Lenders. The Borrower has requested the Lenders to extend credit in the form of Revolving Credit Loans to the Borrower in an aggregate principal amount at any time outstanding not in excess of $600,000,000. The Borrower has requested the Issuing Banks to issue Letters of Credit to support payment obligations of the Borrower and the Subsidiaries incurred in the ordinary course of business. In consideration of the mutual covenants and agreements herein contained, the parties hereto hereby agree as follows: ARTICLE I Definitions SECTION 1.01 Defined Terms . As used in this Agreement, the following terms shall have the meanings specified below: “
